Name: Commission Regulation (EEC) No 686/91 of 20 March 1991 on applications for export licences with advance fixing of the refund for durum wheat groats and meal covered by product code 1103 11 10 200
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 91 Official Journal of the European Communities No L 75/51 COMMISSION REGULATION (EEC) No 686/91 of 20 March 1991 on applications for export licences with advance fixing of the refund for durum wheat groats and meal covered by product code 1103 11 10 200 tonnes ; whereas a corresponding percentage reduction should be set for the quantities covered by applications lodged on 15 March 1991 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), Having regard to Commission Regulation (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EEC) No 675/91 (4), and in particular Article 9 (4) thereof, Whereas Article 9 (4) of Regulation (EEC) No 891 /89 lays down rules for issuing export licences within a certain time limit unless special measures are taken ; whereas provision is also made to fix, where appropriate, a uniform percentage reduction in the admissible quantities applied for ; whereas admissible licence applications lodged on 15 March 1991 are for 37 600 tonnes and the maximum quantity that may be committed is 20 000 HAS ADOPTED THIS REGULATION : Article 1 Admissible export licence applications for durum wheat groats and meal covered by product code 1103 11 10 200 with advance fixing of the refund lodged on 15 March 1991 and notified to the Commission before 16 March 1991 are hereby accepted for the tonnages applied for multiplied by a coefficient of 0,53 . Applications not noti ­ fied to the Commission before 16 March 1991 are hereby rejected. Article 2 This Regulation shall enter into force on 21 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17 . 12. 1990, p. 23 . O OJ No L 94, 7. 4. 1989, p. 13 . (4) See page 30 of this Official Journal .